DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on March 16, 2022. U.S. patents and Foreign Patents have been considered.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 2: 
The primary reason for marking of allowable subject matter of independent claim 2, 10 and 16, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…the hypervisor configured to execute a guest operating system; and memory circuitry communicatively coupled to the processor circuitry, the memory circuitry including machine-readable instructions that, when executed by the processor circuitry, cause the processor circuitry to: determine whether a first received linear address included in a first received command is included in a processor protected linear range (PLR); responsive to a first determination that the first received linear address included in the first received command falls outside the processor protected linear range: convert the first received linear address to a first hardware physical address (HPA) using a first page table; and provide a first guest linear address mapping to the first HPA to translation lookaside buffer (TLB) circuitry; responsive to a second determination that a second received linear address included in a second received command falls inside the processor protected linear range:    convert the second received linear address to a second HPA using a second page table; and provide a second guest linear address mapping to the second HPA to the TLB circuitry”.
The NPL document indicated in the filed IDS on 3/16/2022 “ARM architecture Reference Manual” teaches “secure EL3 stage and Non-secure EL stage” (Page D5-1714) and the closest prior art Grisenthwaite (US PGPUB 2011/0208935) teaches “the secure page table data can be protected from unauthorised alteration seeking to circumvent the security of the system. However, a problem with this approach is that the size of the secure page table data is large and consumes a disadvantageously large amount of memory capacity of the one or more secure regions of the memory. Thus, the secure regions of memory may be required to have a large storage capacity just to store the secure page table data even though the amount of secure data itself, e.g. encryption keys, financial data, secure program instruction code etc, is relatively small in quantity and present invention recognises that while the one or more secure modes of operation may require their own secure page table data, not all of this secure page table data relates to regions of the memory which are secure regions of the memory and/or are storing sensitive/secret data. Accordingly, it is possible that not all of the secure page table data need be stored within secure regions of the memory. The portion of the secure page table data which is used to manage accesses to secure regions of the memory may be stored within secure regions of the memory whereas the portion of the secure page table data which is used to manage accesses to non-secure regions of the memory may be stored within non-secure regions of the memory. In order to support and manage this division of the secure page table data between secure regions and non -secure regions of the memory, each page table entry within a page table of at least some of the levels of page table includes a table security field indicating whether or not a further page table pointed to by that entry is stored within a secure region or a non-secure region of the memory. Thus, as the hierarchical secure page table data is accessed by the memory management circuitry, a determination may be made as to whether any of the secure page table data used in that access is stored within a non-secure region of the memory. It will be appreciated that the first-level page table and the second-level page table referred to over, need not be any particular position within the page table hierarchy and in particular need not be a level 1 or a level 2 page table” (Paragraphs 0006 and 0015) but does not teach the specific limitations of “determine whether a first received linear address included in a first received command is included in a processor protected linear range (PLR); responsive to a first determination that the first received linear address included in the first received command falls outside the processor protected linear range: convert the first received linear address to a first hardware physical address (HPA) using a first page table; and provide a first guest linear address mapping to the first HPA to translation lookaside buffer (TLB) circuitry; responsive to a second determination that a second received linear address included in a second received command falls inside the processor protected linear range:    convert the second received linear address to a second HPA using a second page table; and provide a second guest linear address mapping to the second HPA to the TLB circuitry”.
Dependent claim(s)  3-9, 11-15 and 17-21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 2, 10 and 16 upon which claims 3-9, 11-15 and 17-21 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135